Case 2:19-cv-18122-MCA-LDW Document 17 Filed 11/05/19 Page 1 of 15 PagelD: 426

Joseph Lubertazzi, Jr.

Partner
T, 973-639-2082
F 973-297-3940

jlubertazzi@mccarter.com

McCarter & English, LLP

Four Gateway Center
100 Mulberry Street
Newark, NJ 07102-4056
T. 973.622.4444

F. 973.624.7070

www. meccarter.com

BOSTON
HARTFORD
STAMFORD

NEW YORK
NEWARK

EAST BRUNSWICK
PHILADELPHIA
WILMINGTON

WASHINGTON. DC

McCARTER
& ENGLISH

ATTORNEYS AT LAW

November 5, 2019
VIA ECF

Hon. Madeline Cox Arleo, U.S.D.J.

United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse

50 Walnut Street

Newark, New Jersey 07101

Re: | Federal Home Loan Mortgage Corp. v. Levine, et al.
Civil Action No. 19-cv-17421-MCA-LDW

JLS Equities LLC v. River Funding LLC, et al.
Civil Action No. 19-cv-17615-MCA-LDW

U.S. Bank National Ass'n v. Englewood Funding, LLC, et al.
Civil Action No. 19-cv-17865-MCA-LDW

Wells Fargo Bank, National Ass'n v, Levine, et al.
Civil Action No. 19-cv-17866-MCA-LDW

Privcap Funding LLC v. Levine, et al.
Civil Action No. 19-cv-18122-MCA-LDW

Wilmington Sav. Fund Soc., FSB v. Levine, et al.
Civil Action No. 19-cv-18137-MCA-LDW

Dear Judge Arleo:

The Court is aware of the limited involvement that our office has had in these
proceedings without entering an appearance on behalf of Defendant Seth Levine.
We write in connection with an issue that has arisen.

Reference is made to this Court’s appointment of Colliers International NJ LLC as
the rent receiver for the subject real properties (the “Receiver"), Pursuant to
paragraph 14 of this Court’s Orders, any party to these litigations may “apply to this
Court for further and other instruction” concerning the appointment of the Receiver;
accordingly, we write to seek clarification of the powers granted to the Receiver.
We furthermore request that the Court address this issue generally at the upcoming
status conference on November 6, 2019 at 2 p.m.

ME1 31860704v.1
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 2 of 15 PagelD: 427

Hon. Madeline Cox Arleo, U.S.D.J.
November 5, 2019
Page 2

The Court's appointment of the Receiver

For the Court’s convenience, attached hereto as Exhibit A is a copy of the
Preliminary Injunction entered by the Court in Federal Home Loan Mortgage Corp.
v. Levine. The Preliminary Injunction authorized the Receiver:

e “to take and have control, possession and custody of the Properties and all
tenant security deposits and any rents, profits or proceeds therefrom,
including any such rents, profits or proceeds that are now due and unpaid or
which in the future become due” (Exhibit A, 73);

e “to take and have complete and exclusive control of the assets and
properties of the Borrowers” (Id., 5):

e ‘to manage, maintain, preserve and repair the Properties, including taking
the following actions: (a) Taking appropriate measures to prevent illegal
activities at the Properties; (b) Paying all taxes related to the Properties; (c)
Paying all expenses necessary to operate, manage, maintain and repair the
Properties; (d) Maintaining the Properties in good repair; (e) Preventing
waste or the impairment or deterioration of the Properties; and (f)
Maintaining the required insurance coverage in relation to the Properties
and, if necessary, to make claims under those policies” (Id., [6); and

e “to institute and carry on all legal proceedings necessary for the protection of
the Properties, and to institute and prosecute suits for the collection of rents
now due or hereafter to become due, and to institute and prosecute
summary proceedings for the removal of any tenants or other persons
therefrom and to retain counsel to prosecute such summary proceedings”

(Id., 117).

With regard to a sale of the properties, paragraph 15 of the Preliminary {njunction
provides “[a]t such time, if any, that this Court authorizes a sale of either of the
Properties, the Receiver shall, in conformity with such Orders as may be made by
this Court, proceed to and have authority to sell such Property as upon execution, or
otherwise provided; however, the Receiver shall not seek to sell either of the
Properties upon which Freddie Mac has a mortgage, except on notice to and
consent of Freddie Mac.” Id., 715 (emphasis added).

Finally, the Preliminary Injunction ordered that Mr. Levine and the owners of the

properties shall “[rjefrain from interfering with the Receiver's possession and
management of the Properties.” Id., ]8(c)(emphasis added).

ME1 31860704v.1
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 3 of 15 PagelD: 428

Hon. Madeline Cox Arleo, U.S.D.J.
November 5, 2019
Page 3

Efforts to sell the real properties

The subject real properties continue to be owned by the limited liability companies,
of which Mr. Levine is a member.' As the owner of the properties, the limited
liability companies can sell their real properties. In that regard, the limited liability
companies have engaged The Kislak Company to market and sell the real
properties. There is nothing in the Preliminary Injunction attached hereto as Exhibit
A which prevents the limited liability companies from selling their real properties to
generate proceeds and repay the lenders. In fact, the Federal Home Loan
Mortgage Corp. has acknowledged that “it will have to look to the value of the
Properties to recover its loan investment given that the Levine Defendants may be
unable to pay any money judgment entered in this case”. See Brief in support of
Freddie Mac's Application for Entry of an Order to Show Cause Appointing a
Receiver and with Temporary Restraints and for Entry of a Preliminary Injunction
[Docket No. 1-20], p. 10. Thus, selling the properties potentially is in everyone’s
best interest, and the parties should be jointly working towards that goal.
Regrettably, the Receiver is frustrating the ability of the property owners to sell their
properties.

Attached hereto as Exhibit B is a copy of a letter from counsel to the Receiver dated
October 31, 2019. In this letter, counsel highlights that the Receiver has “ ‘complete
and exclusive control’ of the assets and properties” and “Mr. Levine himself, shall
refrain from interfering with the Receiver’s management and possession of the
subject properties.” Exhibit B, p. 2, 91. There is, however, no evidence of
interference with the Receiver’s management and possession of the properties.

The Receiver furthermore

demands that Mr. Levine, and his agents and entities,
including but not limited to Kislak, immediately cease
and desist from taking any action with respect to any
Property within the receivership. In the event that Mr.
Levine or any other person wishes to visit the
Properties, interface with the Receiver’s agents or the
Properties’ tenants, or take any other action relevant to
the Properties, advance notice must be supplied and
the Receiver’s written consent must be requested and
obtained.

 

‘ Notably, when the Federal Home Loan Mortgage Corp. applied for the appointment of a
rent receiver, it affirmatively stated that “[t]his case is not a mortgage foreclosure”. See Brief
in support of Freddie Mac's Application for Entry of an Order to Show Cause Appointing a
Receiver and with Temporary Restraints and for Entry of a Preliminary Injunction [Docket
No. 1-20], n.1. Therefore, title to the properties remains with the limited liability companies
and has not been transferred to the lenders or somehow to the Receiver.

ME1 31860704v.1
Case 2:19-cv-18122-MCA-LDW Document 17 Filed 11/05/19 Page 4 of 15 PagelD: 429

Hon. Madeline Cox Arleo, U.S.D.J.
November 5, 2019
Page 4

Exhibit B, p. 2, 3. Counsel is careful not to say that the limited liability companies
cannot sell their properties because counsel is aware that a property owner has
every right to sell property that it owns.

Information available to Mr. Levine (admittedly hearsay) suggests that
representatives of the Receiver have affirmatively stated that (i) the Receiver has
the right of first refusal in connection with any sale of the properties and (ii) the
limited liability companies that own the properties have no say in whether their
properties can be sold. To the extent such statements have been made, they are
improper.

The Receiver should be reminded that the appointment of the Receiver was solely
to manage the properties. It was not, and it is not necessary for the Receiver to
duplicate the sale efforts of the property owners. After all, there is no good reason
to restrict a property owner from selling its own property to repay debts, and indeed,
there is nothing in the Preliminary Injunction entered by the Court which prohibits
sale efforts by the property owners. In fact, in reviewing the memorandum of law
submitted in support of the appointment of a rent receiver, there is no law cited in
the memorandum which grants the Receiver the sole authorization to sell the
properties or which allows the Receiver to interfere with property owner’s efforts to
sell their properties. See Brief in support of Freddie Mac’s Application for Entry of
an Order to Show Cause Appointing a Receiver and with Temporary Restraints and
for Entry of a Preliminary Injunction [Docket No. 1-20]. There was merely one
paragraph in the proposed Order appointing the rent receiver which granted the
Receiver “authority to sell” the properties, which sale will be authorized by the Court.
See Exhibit A, 15. There is nothing in the Order which prohibits the property
owners from selling the properties that they own; therefore, there is no support for
the Receiver’s demand that Mr. Levine “immediately cease and desist” from
marketing the properties for sale.

From the Receiver’s perspective, it appears that selling the properties falls within the
Receiver’s power to “manage” and “possess” the properties. On the other hand, it is
the position of the property owners that selling the properties is separate and apart
from management and possession of the subject properties.

ME1 31860704v.1
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 5 of 15 PagelD: 430

Hon. Madeline Cox Arleo, U.S.D.J.
November 5, 2019
Page 5

To resolve this dispute, we respectfully request that the Court (i) set a briefing
schedule for the parties to submit written positions addressing the sale of the
properties and (ii) clarify any limitations that exist in selling the properties. So long
as there is no interference with the Receiver’s management and possession of the
properties, presumably, the lenders desire that the properties be sold to repay the
indebtedness.

Respectfully submitted,

/s/ Joseph Lubertazzi, Jr.

Enclosures

ce: All counsel of record (via ECF and email)

ME1 31860704v.1
Case 2:19-cv-18122-MCA-LDW Document 17 Filed 11/05/19 Page 6 of 15 PagelD: 431

EXHIBIT A

MEI 9768624v.1
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 7 of 15 PagelD: 432

CHESSAD IM IGSE BALA DBOTHERTLAS FIR QURSAS Range’ Urs Pagyele. 26

LANDMAN CORSI BALLAINE & FORD P.C.
One Gateway Center, Suite 400

Newark, New Jersey 07102-5388

(973) 623-2700

Attorneys for Plaintiff

Federal Home Loan Mortgage Corp.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

FEDERAL HOME LOAN MORTGAGE CORP.
Civil Action No.

Plaintiff,

v. PRIELIMINARY INJUNCTION
SETH LEVINE, BENTLEY NORSE LIMITED
LIABILITY COMPANY, PA WATSON
VENTURES, LLC, NORSE HOLDINGS, LLC,
PARK NATIONAL CAPITAL FUNDING LLC,
HERBERT TEPFER AND ACTF [1 NEW
JERSEY LLC,
Defendants,

THIS MATTER having come before the Court on Plaintiff federal Home Loan Mortgage
Corp.'s (“Freddie Mac”) by way of Verified Complaint and an Order to Show Cause, with
temporary restraints, sceking the entry ofa preliminary injunction, and the Court have set a return

ib :
dale of en to Show Cause of Sep wis, and Deena ovine Ie Qn

one ication for entry of a preliminary injunction, and the Court having read and considered the

parties’ submissions, and the Court having found good cause for the entry of a preliminary

injunction as further set forth on the record on ¢ 6 2019
IT IS on this day of oa 2019 ORDERED as follows that pending full

and final resolution of all claims in this case:

). Freddie Mac’s application for entry ofa preliminary injunction is GRANTED.

ABIO-9893-O851s 4
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 8 of 15 PagelD: 433

CGRED O26GYIFASZISFRY CRW CRREHTBRP SLPS FHRECGMSG} Po FANS RS IELTS Msi

2. Cotliers International is hereby appointed to act as Reegiver for the multifamily
properties located at 314-320 Watson Avenuc, Perth Amboy, New Jersey (“the Perth Amboy
Property”) and 9 Bentley Avenue, Jersey City, New Jersey (“the Jersey City Property’)
(collectively referred to as “the Properties”).

3. The Receiver is authorized to take and have control, possession and custody of the
Properties and all tenant security deposits and any rents, profits or proceeds therefrom, including
any such rents, profits or proceeds that are nuw duc and unpaid or which in the future become due.

4. Lhe tenants or other persons in possession of the Properties are directed lo altorn to
Receiver, and pay over to Recciver, ali rents and fees that are now duc and unpaid or which in the
future become due.

5: The Recciver is authorized to take and have complete and exclusive control of the
assets and properties of the Borrowers,

6. The Reeciver is authorized and directed to manape, maintain, preserve and repair
the Properties, including taking the following actions:

(a) Taking appropriate measures to prevent illegal activities at the Properties;

(b) Paying all taxes related to the Properties:

(c) Paying all expenses necessary to operate, manage. maintain and repair the
Propertics;

(d) Maintaining the Properties in good repair:

(e) Preventing waste or the impairment or deterioration of the Properties; and

(f) Maintaining the required insurance coverage in relation to the Propertics

and, if necessary. to make claims under thase policies.

+

4810-9893-0851v |
Case 2:19-cv-18122-MCA-LDW Document 17 Filed 11/05/19 Page 9 of 15 PagelD: 434

CHESS ASAGMIZITISBL DAY DBAGHTBRPL AS FARE UUPYAS FAR Us AGLI Sah

7. The Receiver is authorized and directed to institute and carry on all legal
proceedings necessary for the protection of the Properties, and lo institute and prosecute suits for
the collection of rents now duc or hercafler to become due, and to institute and prosecute summary
proceedings for the removal of any tenants or other persons therefrom and to retain counsel to
prosecute such summary proceedings.

8. Defendants Bentley Norse Limited Liability Company (“Bentley Norse”), PA
Watson Ventures I.-C (“PA Watson”), Norse Holdings, 1.1.C (“Norse Holdings”) and Seth Levine
(“Levine™) are immediately required to:

(a) Deliver and turn over to the Receiver all rents, income and monies now on
deposit with them as rent security asso pause with the Property;

bh xttect avadabie ,

(b) Make avallubly copics of all books and solar necessary: for the Receiver
lo discharge its duties as to the Properties, including all valid and existing
leases and rent rolls together with any and all other papers affecting the
rental and other operation of the Properties or any parts thercof, and

{v) Refrain from interfering with the Receiver’s possession and management of

the Properties.

9, Pursuant to Local Civ. R. 66.1(g), the Receiver opp lo employ such

attorney, counsel or ace Mh te Cuadl may be "9 ‘ssqry tO ath the ee authorized by this
Order, { ( Cat O
) .

10. Pursuant to Local Civ. R. 66.1(c}, all funds obtained by the Receiver shall be
deposited in Capital One Bank until the further order of the Court. A certified copy of this Order
shall be filed with such depository institution Funds so deposited shall be withdrawn only by

check or warrant, serially numbered, signed by the Receiver. Lach check or warrant shall have

48 10-9893-0851¥.1
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 10 of 15 PagelD: 435

GAR EWGYIPASAICERWLERW DoeciHBRtalo FHRSLASEPSHPo TeagetaQb PS saguib "S28

written on its face the abbreviated title and docket number of the case and a brief statement of the
purpose for the disbursement. The Recciver shall keep a record of all checks drawn and shall be
responsible for determining the propriety of cach disbursement. The account or accounts at Capital
One Bank shall relate solely to the Properties. The Receiver shall furnish kreddie Mac’s attorney
with a monthly statement of receipts and expenditures or the receivership, together with copies of
the monthly statements received from Capital One Bank.

1. Pursuant to Local Civ. R. 66.1(d), the Receiver shall. within 60 days after this
appointment, file with the Clerk an inventory of the entire estate in its care, and of the manner in
which funds of the estate are invested or deposited. On or betore the 15th day of the month
following appointment and every three months thereafter (or more frequently if ordered by the
Court), file with the Clerk a schedule of receipts and disbursements for such period and a statement .
from Capital One Bank showing the balance on hand. oud ty

12. The Receiver shall furnish Freddie Mac, with a copy to Freddie Mac's me by
the 15" day of each calendar month for which this Order is in cffect, with a statement of case,
statements of reccipts and expenditures, and bank statements for both security deposits and
operating accounts for the Propertcs.

13. The Receiver shall be reasonably compensated as approved by this Court or
otherwise pursuant to the further order of this Court,

14, The Receiver and any party hereto may, al any time, upon notice to all parties who
have appeared in this action, apply to this Court for further and other instruction and for further
powers necessary to enable said Receiver to property fulfill its duties.

15,  Atsuch time, ifany, that this Court authorizes a sale of either of the Properties, the

Recviver shall, in conformity with such Orders as may be made by this Court, proceed to and have

AB 10-9893-085 |v.
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 11 of 15 PagelD: 436

CEISPIGIMAMSPEBAN EW DEATHETUAS RIRUCHRSAS Raye’ ots Pagel: Be

authority to sell such Property as upon execution, or otherwise provided; however, the Receiver
shall not seck authority to sell either of the Properties upon which Freddic Mac has a mortgage,
except on notice to and consent of Freddie Mac.

16, Nothing in this Order shall be interpreted to permit the Recciver to impair or
otherwise interfere with the rights of Freddie Mac as a secured lender with respect to the loans
entered into by Freddie Mac and Defendants Levine, Bentley Norse, and/or PA Watson, which are
secured by properties that are owned, vontrolled or managed by Defendants Levine, Bentley Norse,

PA Watson and/or Norse Holdings (“Plaintiff's Loans”). “Fire-Reseiveris-erderectto-manage the

 

 

Pronertics ina wasy-thetensuresthatTroddic Mac is pai id timely with res Plaintift’
U,S.D.J.

is 4 gulir i stolilty
Jan it ¢ lI a Uf -

 

 

$8 10-9893-085 Iv]
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 12 of 15 PagelD: 437

EXHIBIT B

MEI 9768624y.1
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 13 of 15 PagelD: 438

Sills Cummis & Gross

A Professional Corporation

The Legal Center
’ One Riverfront Plaza
Newark, New Jersey 07102

Tel: (973) 643-7000
Fax (973) 643-6500

101 Park Avenue, 28'* Floor

New York, NY 10178

Tel: (212) 643-7000

Fax: (212) 643-6500

Joshua N. Howley, Esq.

Member

100 Overlook Center, 2nd Floor

Direct Dial: 973-643-5341 Princeton, NJ 08540

Email: jhowley@sillscummis.com

Tel; (609) 227-4600
Fax: (609) 227-4646

October 31, 2019

VIA EMAIL & U.S. MAIL

Jacob Kaplan, Esq. Joseph Lubertazzi, Jr., Esq.
Brafman & Associates, P.C. McCarter & English
767 3" Ave. Four Gateway Center
New York, New York 10017-2023 100 Mulberry Street
Newark, New Jersey 07102
Re: Federal Home Loan Mortgage Corp. v. Levine, et al.

Dear Counsel:

Civil Action No. 19-cv-17421-MCA-LDW

JLS Equities LLC v. River Funding LLC, et al.
Civil Action No. 19-cv-17615-MCA-LDW

U.S. Bank National Ass’n y. Englewood Funding, LLC, et al.
Civil Action No. 19-cv-17865-MCA-LDW

Wells Fargo Bank, National Association y. Levine, et al.
Civil Action No. 19-cv-17866-MCA-LDW

Privcap Funding LLC v. Levine, et al.
Civil Action No. 19-cy-18122-MCA-LDW

Wilmington Sav. Fund Soc., FSB y. Levine, et al.
Civil Action No. 19-cev-18137-MCA-LDW

As you know, this Firm is counsel for Colliers International NJ LLC, the court-appointed
rent receiver pursuant to the Orders entered in each of the referenced matters (the “Receiver”),
Pursuant to the six Orders appointing the Receiver entered by the Hon. Madeleine Cox Arleo,
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 14 of 15 PagelD: 439

Sills Cummis & Gross

A Professtonal Corporation

Jacob Kaplan, Esq.

Joseph Lubertazzi, Jr., Esq.
October 31, 2019

Page 2

U.S.D.J. in the matters referenced above, the Receiver has been appointed as the rent receiver for
approximately 70 multifamily residential properties (together the “Properties”) identified in each
of the six Orders, copies of which have been previously provided to you.

Pursuant to the Orders, among other things, the Receiver has “complete and exclusive
control” of the assets and properties of the defendants-borrowers that defendant Seth Levine
previously operated. Further, the Orders provide that the defendants-borrowers, of which Mr.
Levine is a member, and Mr. Levine himself, shall refrain from interfering with the Receiver’s
management and possession of the subject properties. Lastly, the Orders endow the Receiver
with the power to sell the properties within the receivership.

We recently learned that Mr. Levine has purportedly executed an “exclusive” agreement
with The Kislak Company (‘“Kislak”) in an attempt to market and sell some or all of the
properties in Mr, Levine’s real estate portfolio, including those that are the subject of the
referenced actions. In this regard, Kislak’s representatives have apparently been visiting the
properties, speaking with property managers and tenants, and undertaking to obtain information
and assistance without advising the Receiver or obtaining its consent, Additionally, and although
Defendants have been ordered to provide all relevant records to the Receiver, no information or
notification was supplied to the Receiver that Mr. Levine had consummated an agreement with
Kislak or that he was continued efforts thereunder. This behavior is entirely improper, especially
considering that Mr. Levine and Kislak are well aware that approximately 70 of Mr. Levine’s
properties are in receivership and that Mr. Levine and the owners of these Properties are enjoined
from engaging in conduct that disrupts the Receiver’s management functions.

The Receiver therefore demands that Mr. Levine, and his agents and entities, including
but not limited to Kislak, immediately cease and desist from taking any action with respect to
any Property within the receivership. In the event that Mr. Levine or any other person wishes to
visit the Properties, interface with the Receiver’s agents or the Properties’ tenants, or take any
other action relevant to the Properties, advance notice must be supplied and the Receiver’s
written consent must be requested and obtained.

We are available to discuss this further if you believe it necessary. All rights and
remedies are expressly reserved and preserved. Be guided accordingly

Very truly yours,
/s/ Joshua N. Howley

Joshua N. Howley
Case 2:19-cv-18122-MCA-LDW Document17 Filed 11/05/19 Page 15 of 15 PagelD: 440

Sills Cummis & Gross

A Professional Corporation

Jacob Kaplan, Esq.

Joseph Lubertazzi, Jr., Esq.
October 31, 2019

Page 3

ce: All counsel of record for Plaintiffs
Justin Lupo of Kislak
Barry Waisbrod of Kislak
Matt Weilheimer of Kislak
(All via email only)
